                                                   ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 19-03.
                                                   JOSIAH C. SELL, ACTING CLERK OF BANKRUPTCY COURT

                                                   BY: _____________________________________
                                                        /s/ Stephanie Pete
                                                       Deputy Clerk


               Dated: 03:50 PM October 10 2019




                                          THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO

                     IN RE:                                           )   CHAPTER 13
                                                                      )   CASE NO: 19-50189
                     Robert Cummings                                  )
                                                                      )   Alan M. Koschik
                                                                      )   BANKRUPTCY JUDGE
                                                  DEBTOR(S)           )
                                                                      )   ORDER CHANGING EMPLOYER
 CHAPTER 13          Last 4 digits of SSN: 4500                       )   DEDUCTIONS PURSUANT TO
 Keith L. Rucinski                                                    )   PER 10/8/19 AMENDED PLAN
      Trustee
One Cascade Plaza,
                                                                      )
    Suite 2020                                                        )
Akron, OH 44308
  (330)762-6335
        Fax              It appearing to the Court that the payment by the Debtor(s) must be changed to
  (330)762-7072      properly fund the Chapter 13 Plan repayment.

                         IT IS, THEREFORE, ORDERED:

                       That the Debtor’s employer, ORIANA HOUSE INC, change the deduction to $100.00
                     MONTHLY from the Debtor’s wages and forward the same to the following address:

                                                   OFFICE OF THE CHAPTER 13 TRUSTEE
                                                  KEITH L. RUCINSKI, CHAPTER 13 TRUSTEE
                                                          3600 MOMENTUM PLACE
                                                           CHICAGO, IL 60689-5336

                     **PLEASE IDENTIFY WITH REMITTANCE THE NAME AND CASE NUMBER:
                             19-50189
                             Robert Cummings

                                                                     ###
                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee                    If you have any questions regarding this
                     Ohio Reg. No. 0063137                                   information please contact:
                     Joseph A. Ferrise, Staff Attorney                       Office of the Chapter 13 Trustee
                     Ohio Reg., No 0084477                                   330-762-6335
                     One Cascade Plaza, Suite 2020
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
                     krucinski@ch13akron.com
                     jferrise@ch13akron.com

                     cc:   Robert Cummings
                           2325 Bailey Rd.
                           Cuyahoga Falls, OH 44221
                           (Via Regular Mail)

                           REBECCA J SREMACK ESQ (via ECF)

                           Keith L. Rucinski. Chapter 13 Trustee (via ECF)

                           ORIANA HOUSE INC
                           885 E BUCHTEL AVE
                           AKRON, OH 44305
                           (Via Regular Mail)

 CHAPTER 13                Office of the US Trustee (via ECF)
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072
